Title: From Alexander Hamilton to Benjamin Stoddert, 29 July 1799
From: Hamilton, Alexander
To: Stoddert, Benjamin


Dr Sir
N. York July 29th. 1799

A pressure of various business has delayed a reply to your favor of the 19th. instant.
The principle you suggest for my consideration, though if it could be introduced it would work well, cannot in my opinion be put into practice. It would contravene too much, pretensions rooted as well in the human heart as in unconquerable prejudices of the military State, by which expression I include the naval Department. Carrying in the very fact, an avowed preference, humiliating to the pride of the Superior Officer and reversing the order of antecedent relations, a chearful submission could never be obtained.
The alternative you mention is the proper expedient, & a very necessary one it is. It will be happy if Congress can be induced to adopt it.
With very great esteem   I have the honor &c
